DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The claim set filed 21 June 2021 has been considered on the merits.
 	Claims 1-4, 8, 28-29, 33-34, 36, 39-40, 42, 47-49, 51, 54-55 and 61 are rejected. 	 

Claim Rejections - 35 USC § 112 (b)
Claims 2 and 61 are rejected under 35 U.S.C. §112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	 
	Claim 2 recites the limitation “the target contaminant”. There is insufficient antecedent basis for this limitation in the claim.
	Claim 61 recites the limitation “altering the device in one or more ways”. It isn’t clear in what precise ways the device is altered and a person of ordinary skill in the art wouldn’t be appraised of the scope of the claimed invention. For purposes of compact prosecution, the limitation requires any modification of a device. 


Claim Rejections - 35 U.S.C § 102
In the event the determination of the status of the application as subject to 35 U.S.C.§ 102 and §103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 28-29, 33-34, 39-40, 47, 49, 51, 54-55 and 61 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Acharya et al (US Publication No. 2017/0212088 cited in the IDS).
	Regarding claim 1, Acharya teaches a device (referred to as a liquid crystal assay device in claim 1 of Acharya) for detecting one or more target analytes, the device comprising: 
(a) a substrate (referred to channel in claim 1) having a surface comprising a metal (such as gold) (see [0021] and claim 4 which recites “the surface comprises a substrate of glass, silicon, or gold”) and 
(b) a liquid crystal composition comprising one or more liquid crystals (see claim 1, which recites “a liquid crystal assay device comprising a liquid crystal composition and a surface in a channel”) in contact with the substrate surface (see claim 1, which recites “contacting the surface with a liquid crystal”) wherein the liquid crystal composition is capable of changing its orientational ordering when the target analyte comes in contact with the substrate surface (see [0229], which recites “interaction of the target analytes with the liquid crystals will manifest as a change in the physical properties of liquid crystals […] or change in the orientation of liquid crystals on a surface that can be detected”), and wherein the target analyte (wherein the analyte is the material worked upon) is selected from the group consisting of carbon monoxide (see [0219]), ammonia (see [0219]), nitrogen dioxide (see [0228]) and ozone see [0228]) 
Regarding claim 2, Acharya teaches the device of claim 1, wherein the change in orientational ordering of the liquid crystal is a change in the orientation of the easy axis (referred to as the optical axis in [0017]) of the liquid crystal (see claim 11 and [0017]). 
Regarding claim 4, Acharya teaches the device of claim 1, wherein the liquid crystal composition further comprises a dopant (see [0043]).
Regarding claim 28, Acharya teaches the device of claim 1, wherein the substrate surface comprises one or more noble metals or mixtures of noble metals (see [0021] and claim 4).  
Regarding claim 29, Acharya device of claim 28, wherein the noble metals is gold (see [0021] and claim 4). 
Regarding claim 33, Acharya teaches a method for detecting the presence of one or more target analytes in a sample, the method comprising: 
(a) contacting the device according to claim 1 with the sample (see [0020]), which recites “exposing the liquid crystal assay device to a sample suspected of comprising an analyte”) and 
b) observing the orientational ordering of the liquid crystal composition in the device (see [0023], which recites “the liquid crystal composition undergoes an orientational transition in the presence of the analyte” and [0227], which recites “change in LC alignment that was visually observed”) wherein an observed change in the orientational ordering of the liquid crystal composition indicates that the target analyte is present in the sample, see [0020], which recites “interrogating the liquid crystal assay device to detect the analyte, wherein a change in a property of the liquid crystal composition in the liquid crystal assay device caused by an interaction of the analyte with the liquid crystal assay device is indicative of the presence of the analyte”), and wherein the target analyte is selected from the group consisting carbon monoxide, ammonia, nitrogen dioxide and ozone (for carbon monoxide (wherein the target analyte is the material worked upon) (see [0219]), ammonia (see [0219]), nitrogen dioxide (see [0228]) and ozone see [0228])).  
Regarding claim 34, Acharya teaches the method of claim 33 wherein the observed change in orientational ordering that indicates the presence of the target analyte in the sample is a change in the tilt angle of the liquid crystal relative to the substrate surface (see [0017]). 
Regarding claim 39, Acharya teaches the method of claim 33, further comprising quantifying the amount of the target analyte in the sample, wherein the quantity of target analyte in the sample is correlated with the extent of the observed change in orientational ordering (see claims 11 and 12).
Regarding claim 40, Acharya teaches the method of claim 33, wherein the substrate surface of the device comprises a noble metal or a mixture of noble metals (see [0021] and claim 4). 
Regarding claim 47, Acharya teaches a method for detecting the presence of one or more target analytes in a sample, the method comprising: 
(A) contacting the sample with a device (referred to as a liquid crystal assay device in [0020], which recites “exposing the liquid crystal assay device to a sample suspected of comprising an analyte”) comprising: 
(1) a substrate having a surface comprising a metal (i.e. gold) (see claim 1, which recites “a surface in a channel” and claim 4, which recites “the surface comprises a substrate of glass, silicon, or gold”) and 
(2) a liquid crystal composition comprising one or more liquid crystals in contact with the substrate surface (see claim 1, which recites “a liquid crystal assay device comprising a liquid crystal composition and a surface in a channel”; and 
(B) observing the orientational ordering of the liquid crystal composition in the device (see [0023], which recites “the liquid crystal composition undergoes an orientational transition in the presence of the analyte” and [0227], which recites “change in LC alignment that was visually observed”)  wherein an observed change in the orientational ordering of the liquid crystal composition indicates that the target analyte is present in the sample, see [0020], which recites “interrogating the liquid crystal assay device to detect the analyte, wherein a change in a property of the liquid crystal composition in the liquid crystal assay device caused by an interaction of the analyte with the liquid crystal assay device is indicative of the presence of the analyte”), and wherein the target analyte is selected from the group consisting of hydrogen, carbon monoxide, ammonia, nitrogen dioxide and ozone (for carbon monoxide (see [0219]), ammonia (see [0219]), nitrogen dioxide (see [0228]) and ozone see [0228]).  
Regarding claim 49, Acharya teaches the method of claim 47, wherein the observed change in orientational ordering that indicates the presence of the target analyte in the sample is a change in the tilt angle of the liquid crystal relative to the substrate surface (see [0043]).
Regarding claim 54, Acharya teaches the method of claim 47, further comprising quantifying the amount of the target analyte in the sample, wherein the quantity of target analyte in the sample is correlated with the extent of the observed change in orientational ordering (see claims 11 and 12).
Regarding claim 55, Acharya teaches the method of claim 47, wherein the substrate surface of the device comprises a noble metal or a mixture of noble metals (see [0021] and claim 4).
Regarding claim 61, Acharya teaches a method of optimizing the device of claim 1 to maximize its selectivity for, sensitivity for, or detection speed for a given target analyte, the method comprising: 
(a) contacting a device according to claim 1 with a composition comprising the target analyte (see [0020]), which recites “exposing the liquid crystal assay device to a sample suspected of comprising an analyte”); 
(b) observing the orientational ordering of the liquid crystal composition in the device (see [0023], which recites “the liquid crystal composition undergoes an orientational transition in the presence of the analyte” and [0227], which recites ““change in LC alignment that was visually observed”) to determine its selectivity for, sensitivity for, or detection speed for the target analyte; 
(c) altering the device in one or more ways (see indefiniteness rejection above) (see [0287], which recites “[d]uring the development of embodiments of the present technology, experiments were performed to demonstrate that some modifications in the microfluidic cell format can lead to detection of analyte with significantly shorter initial delay”, see also [0403], which recites “NO2 at 20 ppb is detected by first exposing the sensor to the target gas then adding liquid crystal to read the sensor. In contrast, the embodiment of the device tested in these experiments is a sensor that is fabricated with the liquid crystal in place so that the LC realignment occurring upon exposure to NO2 is directly observed without further additions. These data further indicate that the sensor designs can be modified to provide performance characteristics suitable for widely varying applications”) ; 
(d) contacting the altered device with a composition comprising the target analyte (see [0020]), which recites “exposing the liquid crystal assay device to a sample suspected of comprising an analyte”); and 
(e) observing the orientational ordering of the liquid crystal composition in the device to determine how its selectivity for, sensitivity for, or detection speed for the target analyte was changed (see [0023], which recites “the liquid crystal composition undergoes an orientational transition in the presence of the analyte” and [0227], which recites “change in LC alignment that was visually observed”). 
Claims 36 and 51 is rejected under 35 U.S.C. §102(a)(1) as being anticipated by Acharya et al (US Publication No. 2017/0212088) by evidence the article titled: “What is Ozone?” published by the state of California Air Resources Board) 
Regarding claim 36, Acharya teaches the method of claim 34 wherein the device further comprises a chemical sensitizer (which corresponds to ozone in [0223])  in contact with the substrate surface that is capable of chemically reacting with the target analyte (by evidence the article “What is Ozone?” Ozone O3 is highly reactive chemical).
Regarding claim 51, Acharya teaches the method of claim 49, where the device further comprises a chemical sensitizer (which corresponds to ozone in  [0223])  in contact with the (gold) substrate surface that is capable of chemically reacting with the target analyte (by evidence the article: “What is ozone?”, Ozone O3 is highly reactive chemical).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claims 3, 8, 42 and 48  are rejected under 35 U.S.C. 103 as being unpatentable over Acharya, as applied to claim 1 above, further in view of Abbott et al (US Publication 2007/0004046 cited in the IDS).
Regarding claim 3, Acharya teaches the device of claim 1, having a substrate surface (i.e. gold surface channel). 
Acharya doesn’t teach a device having a substrate surface wherein the substrate surface is capable of (i) binding the liquid crystal strongly enough to cause homeotropic ordering of the liquid crystal composition when in contact with the substrate surface in the absence of the target analyte, but not when the target analyte is bound to the substrate surface; or 
 (ii) interacting with a chemical sensitizer that is capable of chemically reacting with the target analyte such that the orientational ordering of the liquid crystal composition when in contact with the substrate surface in the presence of the chemical sensitizer and in the absence of the target contaminant is different than when in the presence of both the chemical sensitizer and the target analyte. 
In the analogous art of providing for the detection of analytes using liquid crystal assays, Abbott et al teaches a device (referred to as an open cell illustrated in Figure 5) having a substrate surface (which includes a metal, see legend of Figure 5) wherein the substrate surface is capable of (i) binding the liquid crystal strongly enough to cause homeotropic ordering of the liquid crystal composition when in contact with the substrate surface in the absence of the target analyte, but not when the target analyte is bound to the substrate surface (see [0035] and the legend of Figure 5, which recites “[a]fter exposure to the analyte, the liquid crystal quickly changes from homeotropic to planar throughout the cell”) and 
(ii) interacting with a chemical sensitizer (which corresponds to a receptor in [0214], e.g. gallium perchorate) that is capable of chemically reacting with the target analyte (for example Diazinon which is an insecticide that belongs to a group of chemicals known as organophosphates) (see [0214], which recites “with receptors specific to the target analyte (for example, gallium perchlorate or indium perchlorate for Diazianon and iron perchlorate and lead perchlorate for Malathion)”) such that the orientational ordering of the liquid crystal composition when in contact with the substrate surface in the presence of the chemical sensitizer and in the absence of the target contaminant is different than when in the presence of both the chemical sensitizer and the target analyte (see [0222]-[0224]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate surface disclosed by Acharya incorporating the configuration of the open cell disclosed by Abbott into the device disclosed by Acharya  for the benefit of efficiently detecting organophosphates present in a sample in a variety of ways (see [0157] of Abbott) and for the benefit of allowing for stand-off detection using the florescent reporter system (see [0222] of Abbott). 
Regarding claim 8, the combination of Acharya and Abbott teaches the device of claim 3, further comprising the chemical sensitizer (which corresponds to a receptor in [0214] of Abbott, where the receptor is e.g. gallium perchorate) in contact with the substrate surface (which includes the noble metal gold). 
Regarding claim 42, Acharya teaches the method of claim 33. 
Acharya doesn’t teach a method including providing a device wherein the device further comprises a chemical sensitizer in contact with the substrate surface that is capable of interacting with the substrate surface and capable of chemically reacting with the target analyte. 
In the analogous art of providing for the detection of analytes using liquid crystal assays, Abbott et al teaches a device (referred to as an open cell illustrated in Figure 5) having a substrate surface (which includes a metal, i.e. gold, see legend of Figure 5) wherein the device further comprises a chemical sensitizer (which corresponds to a receptor in [0214]) in contact with the substrate surface that is capable of interacting with the (gold) substrate surface and capable of chemically reacting with the target analyte (see [0222]-[0224]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate surface disclosed by Acharya incorporating the configuration of the open cell including the chemical sensitizer i.e. receptor disclosed by Abbott into the device disclosed by Acharya  for the benefit of efficiently detecting organophosphates present in a sample in a variety of ways (see [0157] of Abbott) and for the benefit of allowing for stand-off detection using the florescent reporter system (see [0222] of Abbott). 
Regarding claim 48, Acharya teaches the method of claim 47. 
Acharya doesn’t teach a method including providing a device including a substrate surface wherein the substrate surface of the device is capable of either:
(a) binding the liquid crystal composition strongly enough to cause homeotropic ordering of the liquid crystal composition when in contact with the substrate surface in the absence of the target analyte, but not when the target analyte is bound to the substrate surface; or 
(b) interacting with a chemical sensitizer that is capable of chemically reacting with the target analyte, such that the orientational ordering of the liquid crystal composition when in contact with the substrate surface in the presence of the chemical sensitizer and in the absence of the target contaminant is different than when in the presence of both the chemical sensitizer and the target analyte.
In the analogous art of providing for the detection of analytes using liquid crystal assays, Abbott et al teaches a device (referred to as an open cell illustrated in Figure 5) having a substrate surface (which includes a metal, see legend of Figure 5) wherein the substrate surface is capable of (i) binding the liquid crystal strongly enough to cause homeotropic ordering of the liquid crystal composition when in contact with the substrate surface in the absence of the target analyte, but not when the target analyte is bound to the substrate surface (see [0035] and the legend of Figure 5, which recites “[a]fter exposure to the analyte, the liquid crystal quickly changes from homeotropic to planar throughout the cell”) and 
(ii) interacting with a chemical sensitizer (which corresponds to a receptor in [0214], e.g. gallium perchorate) that is capable of chemically reacting with the target analyte (for example Diazinon which is an insecticide that belongs to a group of chemicals known as organophosphates) (see [0214], which recites “with receptors specific to the target analyte, for example, gallium perchlorate or indium perchlorate for Diazianon”) such that the orientational ordering of the liquid crystal composition when in contact with the substrate surface in the presence of the chemical sensitizer (i.e. receptor) and in the absence of the target contaminant (see indefiniteness rejection above) is different than when in the presence of both the chemical sensitizer and the target analyte (see [0222]-[0224]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate surface disclosed by Acharya incorporating the configuration of the open cell disclosed by Abbott into the device disclosed by Acharya  for the benefit of efficiently detecting organophosphates present in a sample in a variety of ways (see [0157] of Abbott) and for the benefit of allowing for stand-off detection using the florescent reporter system (see [0222] of Abbott). 

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Abbott et al (US Publication No. 2007/0110614) teaches “a method for detecting the presence of a compound in a sample, comprising: (a) contacting a device for detecting the presence of a compound in a sample with the sample, wherein the device for detecting the presence of the compound in a sample comprises: (i) a substrate comprising a support having a metallized top surface; and (ii) a self-assembled monolayer comprising a first alkanethiol attached to the metallized top surface of the substrate, the alkanethiol comprising an alkanethiol having a functional group that reversibly or irreversibly interacts with the compound, wherein the functional group comprises a metal selected from the group consisting of Eu, Al, Zn, Cu, Fe, Ni, and Co; (b) disposing a liquid crystal on a top surface of the self-assembled monolayer of the substrate, the liquid crystal having a moiety that interacts with the functional group of the alkanethiol; and (c) determining whether the orientation of the liquid crystal on the self-assembled monolayer changes after the device contacts the sample” wherein “in the metal deposited on the support comprises gold and the gold is obliquely deposited on the support at an angle of from about 30° to about 60° to a top surface of the support” (see claim 49).
Abbott et al (US Publication No. 2004/0038408) teaches substrates, devices, and methods for quantitative liquid crystal assays including “a. providing a sample suspected of containing an analyte and a liquid crystal assay device; b. adding said analyte to said liquid crystal assay device under conditions such that the presence of said analyte causes a detectable ordering of mesogens in said liquid crystal assay device; and c. quantitating the amount of said analyte in said sample based on said detectable ordering of mesogens” wherein the surface is a metals surface including gold (see claims 10-11) wherein “difference in liquid crystal orientation across said gradient of topography is correlated to the concentration of said analyte in said sample” (see claim 17), the device including a chemical sensitizer (referred to as a fluorescent compound in claim 44) and a dopant (see [0072]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9:30 A.M. to 5:30 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        /JENNIFER WECKER/Primary Examiner, Art Unit 1797